DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sleeve and the puck shaped members must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are additionally objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both charge wires and (probably) the carrier tube in Fig. 4 and reference character “224a” has been used to designate both the arrow for forming perforations and casing perforations in Figs. 9 and 10, respectively.
The drawings are also objected to because “316” has been defined as the wireline, yet in Fig. 13 “316” does not appear to be pointing to a wireline.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 53, 55, 52a, 52b, 54a and 54b.
The drawings are finally objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 60, 114 and every single reference number shown in Figs. 6-8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: in claim 1, line 4 would be clearer if it were amended to recite --block assembly, the carrier tube--.  While the dependency of claim 10 is not improper, based on the word “further” in line 2, it is unclear if claim 10 should depend from one of claims 6-9 instead of from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 11-15 are rejected under 35 USC 103 as being unpatentable over Trost (US 4,798,244) and in view of Grove et al. (US 7,909,115 B2) (“Grove”).
Referring to claim 1: Trost teaches a device for treating a bottom-hole formation of a wellbore, the device comprising:
a firing head and seal block assembly at a proximal end thereof (Figs 1 and 2; column 11, lines 3-12 and 48-51);
a bullnose assembly 39 at a distal end thereof;
a carrier tube 17 extending from the firing head and seal block assembly the carrier tube containing a combustible chemical composition 14 which generates gas when combusted (column 8, lines 34-40); and
a charge wire 29 electrically coupling the firing head and sealing block assembly to the combustible chemical composition.
Trost teaches hydrochloric acid gas, hydrofluoric acid gas or a combination thereof (column 2, lines 7-12) and generating gas when a composition is combusted (column 2, lines 30-39 and column 8, lines 37-40).  However, Trost does not specifically teach a combustible chemical composition which generates hydrochloric acid gas or hydrofluoric acid gas or a combination thereof when combusted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Trost to include a combustible chemical composition which generates hydrochloric acid gas, hydrofluoric acid gas or a combination thereof when combusted since Trost teaches such compounds are already known to be affective for creating worm holes, as well as the process of combusting a composition to generate gas(es).
While Trost teaches a carrier tube, a bullnose assembly and that shaped charges are known (column 3, lines 41-49; column 5, line 65 - column 6, line 2), Trost does not specifically teach a perforating gun.  Grove teaches a device for treating a bottom-hole formation of a wellbore (FIG. 1), the device comprising a carrier tube (column 4, lines 36-41), hydrochloric or hydrofluoric acid (column 3, lines 11-25), a perforating gun 15 and a charge wire 25 electrically coupled to a combustible chemical composition 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Trost to include a perforating gun as taught by Grove in order to ensure perforations are correctly formed through the casing and into the wellbore formation to better guarantee the gas reaches the formation.
Referring to claim 3: Trost teaches the carrier tube has a plurality of lateral openings 18.
Referring to claims 4 and 5: Trost teaches a spacer tube 46 extending between the firing head and seal block assembly and the carrier tube, further including a mandrel 40 coupling the spacer tube to the carrier tube.
Referring to claim 11: Trost teaches the combustible chemical composition is disposed in a sleeve 17.
Referring to claim 12: Trost and Grove do not specifically teach the combustible chemical composition is disposed within a polyvinyl chloride sleeve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve to be made from polyvinyl chloride since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claims 13 and 14: Trost teaches the combustible chemical composition includes a plurality of cone shaped members 21, wherein the combustible chemical composition further includes an adhesive 22 binding adjacent ones of the cone shaped members.  Trost does not specifically teach puck shaped members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the combustible chemical composition members taught by Trost to be pucks because the configuration of the claimed members is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed members was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claim 15: Trost teaches the combustible chemical composition further includes a combustion catalyst (column 6, lines 24-30).
Claims 6-10 are rejected under 35 USC 103 as being unpatentable over Trost and Grove, and further in view of Zajtunovich (CA 2,716,975).
Referring to claims 6-10:  Trost and Grove do not specifically teach the combustible chemical composition comprises hexachloroethane, ammonium nitrate, polyvinyl chloride or polytetrafluoroethylene.  Zajtunovich teaches a device for treating a bottom-hole formation of a wellbore, comprising a carrier tube 22 containing a combustible chemical composition 16 which generates hydrochloric acid when combusted ¶ [0008], wherein the combustible chemical composition comprises between 30% and 60% by weight hexachloroethane and ammonium nitrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustible chemical composition taught by Trost and Grove to comprise hexachloroethane and ammonium nitrate as taught by Zajtunovich since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, since there is no criticality provided for only one ratio of the chemicals in the combustible chemical composition, or criticality for which chemicals are present, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustible chemical composition to contain different chemicals, including hexachloroethane, ammonium nitrate, polyvinyl chloride, polytetrafluoroethylene, and potassium dichromate, in different proportions as a matter of design choice.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


05 May 2022